 

  Airspan Logo [airspanlogo.jpg]  EXHIBIT 10.13    
AIRSPAN NETWORKS INC
777 Yamato Road, Suite 310
Boca Raton, FL 33431
Tel: (561) 893-8670
Fax: (561) 893-8671
http://www.airspan.com

 
Private and Confidential


1 March 2007


David Brant
Airspan Communications Ltd
 
Dear David


Position of: Senior Vice President and Chief Financial Officer (CFO) - Boca
Raton, Florida


It is a pleasure to provide this formal offer to you for the above position.
Both the Board of Directors (“Board”) and I are enthusiastic about having you
join us in this crucial role. The position reports directly to me and will be
based at the Airspan Networks offices in Boca Raton, Florida.



1.
Compensation



Your base salary will be US$274,000 per year to be paid weekly in arrears,
effective from February 1, 2007. The salary will be subject to periodic review
and adjustment by the Board.
 

2.
Start Date/Continuous Service



This position will be effective from 1 January 2007. Your service with Airspan
Communications Ltd will count towards your continuous service.



3.
Relocation



You are eligible for assistance with relocation to the United States and details
of this are included in the attached document.



4.
Bonus



You will be eligible to participate in the Bonus Plan for 2007, at the 50%
level. Details of the plan will be forwarded to you when they have been
finalised and approved.
 

--------------------------------------------------------------------------------


 

  Airspan Logo [airspanlogo.jpg]

 

5.
Stock Options



In addition, you will be presented with the option to purchase 20,000 shares in
Airspan Networks Inc. common stock. These options will have a grant date
effective 48 hours after the earnings release as per Company standard and will
be priced accordingly. On the first anniversary of the grant date 25% of this
option will vest, the remaining 75% will vest in monthly increments over the
following three years.


In addition to this grant of options, you will be eligible for grants of
additional options as may be determined by the Board in the future.



6.
Restricted Stock



6,000 shares of restricted stock to be granted on the same terms as the 2007
restricted Company plan including performance objective.



7.
Benefits



Other benefits, including vacation (25 days per annum), healthcare and a
contribution of 7.5% of salary will be paid into your existing pension plan in
the UK. This is in lieu of the 401K and company match benefits. Other benefits
will be fully explained to you by Paychex our employment and payroll bureau.



8.
Employment Security




a)            
If the Company terminates your employment other than for “Cause” or if you
terminate your employment with “Good Reason”, you will be entitled to a
separation payment, to be paid over a twelve month period following such
termination, equal to 12 months of your base salary as of the date or your
termination. Payments to be made in the currency and country of your choice.



“Cause” means (a) your material breach of this agreement or any other agreement
between the Company and you which has not been cured within a reasonable period
after you shall have received notice of such breach from the Company, (b) your
failure to follow the direction of the board of directors, which directions are
in compliance with all applicable laws, and that you have not cured such failure
within a reasonable period after you shall have received notices of such breach
from the Company, (c) your conviction of a crime involving fraud or theft or
that constitutes a felony, (d) your engagement of serious wilful misconduct that
is materially injurious to the Company, or (e) your wilful failure to perform
the duties and responsibilities of your position.


“Good Reason” means (a) a material diminution of your duties, authority or
responsibilities, (b) your removal from the position of Senior Vice President
and Chief Financial Officer of the Company (c) a material reduction of your
annual base salary, or (d) a breach by the Company of any material term of this
agreement or any other agreement between the Company and you which has not been
cured within a reasonable period after you shall have given the Company notice
of such breach.
 

--------------------------------------------------------------------------------


 

  Airspan Logo [airspanlogo.jpg]

 
b)
If there is a “Change of Control” of the Company, and within one year of the
effective date thereof either (i) the Company terminates your employment, (ii)
you voluntarily terminate your employment because either you are required to
relocate from the Boca Raton, Florida offices of the Company or your duties and
responsibilities are changed in a material way, you will be entitled to receive
employment security of twelve months of the total cash compensation that would
have been payable to you in the twelve-month period following such termination.
Such compensation will include all bonuses that would have been payable
(including all bonuses in connection with the end of the Company fiscal year
during such twelve-month period and pro-rated portion of any bonus that would
have been payable for the following year at the same percentage of
compensation). You will also be entitled during that twelve-month period to the
benefits described in Section 6 above.



“Change of Control” means either of the following: (a) the acquisition by any
person, entity or “group” (as defined in Section 13(d) of the Securities
Exchange Act of 1934, as Amended), other than the Principal Shareholders (as
defined below) of 35% or more of the combined voting power of the Company’s then
outstanding voting securities; (b) the merger, consolidation, acquisition or
other transaction of the Company as a result of which the Principal Shareholders
do not own, directly or indirectly, more than 50% of the combined voting power
entitled to vote generally in the election of the board of directors of the
Company or, as applicable, the acquirer, successor or surviving entity; (c) the
liquidation or dissolution of the Company; (d) the sale, transfer or other
disposition of all or substantially all of the assets of the Company, whether in
a single transaction or in series of transactions, to one or more persons or
entities hat are, immediately prior to and after such sale, transfer or
disposition, persons or entities in which the Principal Shareholders do not own,
directly or indirectly, more than 50% of the combined voting power entitled to
vote generally in the election of the board of directors of such persons or
entities; and (e) a “Change of Control” under any material document or
instrument governing the indebtedness of the Company.


“Principal Shareholders” means any or all of those persons or entities (other
than officers of the Company who were not on the board of directors of the
Company) who (a) who owned, directly or indirectly, as of July 19, 2000 more
than 75% of the combined voting power entitled to vote generally in the election
of the board of directors of the Company at such date, and (b) are entities,
which directly or indirectly, are in control of, controlled by or under common
control with, any of the persons or entities described in clause (a).



c)            
If the Company terminates your employment for “Cause”, or if you voluntarily
terminate your employment without “Good Reason”, then any options granted to you
under the Plan that have not vested on or prior to the date of termination will
expire.

 

--------------------------------------------------------------------------------


 

  Airspan Logo [airspanlogo.jpg]

 
Under federal immigration laws, the Company is required to verify your identity
and legal authority to work in the United States. This offer is conditional upon
submission of satisfactory documentation.


The terms and conditions set forth in this offer have been authorised and
approved by the Board of Directors of the Company.


If you are in agreement with the terms of this offer, please acknowledge by
signing below, this offer is valid for one week from the date of this letter.


Signed for Airspan Networks Inc



      /s/ Barbara Sheard  

--------------------------------------------------------------------------------

Barbara Sheard
Director, Human Resources
    Signed /s/ David Brant Date: March 1, 2007  

--------------------------------------------------------------------------------

David Brant
   

 

--------------------------------------------------------------------------------


 

  Airspan Logo [airspanlogo.jpg]

 
David Brant
 
Relocation to USA
 
Administration of the Relocation Agreement
 

1.            
PURPOSE



This agreement is designed to provide financial assistance and advisory support
for Airspan employees relocating to take up employment with the Company.
 

2.            
EXPENSES COVERED BY THIS AGREEMENT



Outlined in this agreement are the relocation expenses which the Company is
prepared to reimburse to you (if not already covered by your offer letter) and,
where possible, maximum expenditure is indicated. Where it is not indicated the
Company expects reasonable expenditure to be submitted. If you are in any doubt
as to what the Company deems reasonable, please contact the HR Department with
written estimates prior to expenditure for approval. Items not included in this
agreement will not be reimbursed except those referred to in paragraph 6 of this
policy.
 

3.            
ADMINISTRATION



This agreement will be administered by the Human Resources Department in the
United States



4.            
ELIGIBILITY



You will only be eligible for relocation reimbursement whilst in employment with
the Company.



5.            
RECORD KEEPING



For all expenses you must submit relocation expense reports in a timely manner
with original receipts, to the Human Resources Department for processing.



6.            
EXPENSES NOT COVERED BY THIS AGREEMENT



The Company recognises that special circumstances and contingencies may occur in
a relocation. No one plan such as this can cover every conceivable situation. If
you encounter an unusual problem or a circumstance, which does not seem to be
adequately covered in this policy, the Human Resources Department will make
every effort to provide you with the answers and assistance needed. All
agreement deviations require the approval of the CEO.



7.            
TEMPORARY LIVING EXPENSES



The Company will pay for reasonable temporary living accommodations for you in
the USA in accommodation to be arranged through the Company for a maximum of
$6,000 per month with a limit of $40,000. The Company will reimburse normal
laundry, meal and telephone costs during this time. All expenses must be
submitted through the Company’s expenses procedure and must be authorised by the
Chief Executive Officer.
 

--------------------------------------------------------------------------------


 

  Airspan Logo [airspanlogo.jpg]

 

8.            
VISA



The Company will pay for the cost of obtaining the necessary visa to allow you
to work in the US and visas for your wife and daughters. When your visa expires
the Company will also meet the costs of applying for a Green Card.



9.            
TAX PLANNING/TAX RETURNS



The Company will assist to a maximum of $1,200 per annum, against receipts with
tax planning and tax returns.



10.          
MOVING EXPENSES

 
Flights
 
The Company will provide economy class flight for you, your wife and your
children to the United States when you take up position.
 
Transport Costs of Household Goods
 
Transport costs of your household goods from the United Kingdom to the United
States. You should submit three estimates to the Human Resources Department for
approval prior to booking. To a maximum of $15,000.



11.          
DISTURBANCE ALLOWANCE



You shall be paid one months salary on your arriving in the US as a disturbance
allowance.



12.          
REPATRIATION

 
If the Company should terminate your contract, without cause, or if your post
were to become redundant, the Company will undertake to pay the costs of your
repatriation, up to a maximum of US$20,000. Assistance with repatriation
includes:
  

·        Assistance with removal.

   

·      
Cost of travel, as set out in the policy manual.

   

·      
Temporary accommodation for up to three months in the UK where your normal
residence is not available to you immediately, for example because it is still
occupied by tenants.



In the event you should resign after a minimum of 24 months from this agreement
date, you will  also qualify for repatriation up to $20,000 as mentioned below.
Should you resign within the first 24 months of this agreement, no repatriation
allowance will apply.
 
The company will cover the costs of your repatriation when your work permit
expires, up to a maximum of US$20,000.
 

--------------------------------------------------------------------------------


 

  Airspan Logo [airspanlogo.jpg]

 

13.          
SCHOOL FEES



The Company will cover the costs of school fees for school years starting in
2007 and 2008 to a maximum of $25,000 per year.



14.          
REIMBURSABLE TRAVEL



The company will cover the cost of travel to the UK for you and your family with
a maximum of $12,000 per annum.



15.          
RELOCATION REVIEW



If exceptional circumstances should arise, such as serious illness within your
immediate family, which necessitated your permanent return to the UK., Airspan
would review the detail of this relocation package with you.



Signed for Airspan Networks Inc



        /s/ Barbara Sheard    

--------------------------------------------------------------------------------

Barbara Sheard
Director, Human Resources
                Signed /s/ David Brant  Date: March 1, 2007    

--------------------------------------------------------------------------------

David Brant      

 

--------------------------------------------------------------------------------


 